Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment as submitted on 06/23/2022 is fully considered and partly entered.
Applicant’s Figure 3B is not entered. Original specifications recite the disclosure “or by being a separate section that is removably adhered to an opening 26 in the upper surface 14. Removable section 24 may also be designed to be capable of being re-affixed, re-adhered, or otherwise replaced over opening 26” in paragraph [0021] in lines 10-12).   Although, the adhesive section can be formed in many configurations the specifications disclose the removable section as a separate section that is removably adhered. Applicant originally disclosed the opening (26) and the removable section (24) in seen in Figure 3A.  Applicant’s new Figure 3B includes an adhesive disposed at the end portions of removable portion 24 however, the housing of the dispenser is also modified to include a projecting ledge at the side edges (18c) and (18a), onto which the adhesive portions of removable portion is attached. The side edges (18c) and (18a) were not in procession of the Applicant at the time of the invention was filed.  Therefore, Figure 3B incorporates new matter and is required to be removed.
In view of the Examiner, the Applicant may wish to include a configuration as follows which does not require a change in the original dispenser however, the limitations of claim 1 may be disjointed when the removable portion is disclosed as comprising perforations. Appropriate action is required.

    PNG
    media_image1.png
    614
    924
    media_image1.png
    Greyscale

Applicant’s new Figures 5A and 5B disclose specific configurations of an embossing and an coining respectively with extensive detail of the structures.  The specifications disclose “Those of ordinary skill in the art will recognize that other mechanical means of releasably joining two adjacent sheets are possible, such as coining or embossing, for example” in Paragraph [0029].  Although, there are many configurations of embossing and coining the disclosure in the original specifications do not provide a specific configuration of the type of embossing and coining.  Therefore, in view of the Examiner, Applicant’s new Figures 5A and 5B provide specific details of the embossing and coining that possibly can not be extrapolated from the original disclosure. Therefore, Figure 5A and 5B incorporate new matter and is required to be removed.
In view of the Examiner, the Applicant may wish to include a configuration as follows which does not incorporated structure not originally present.

    PNG
    media_image2.png
    618
    913
    media_image2.png
    Greyscale


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  

Therefore, the limitations “wherein the releasable attachment between the first article and the second article is via coining or embossing,” as recited in claims 11 and 12 lines 1-2 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Therefore, the limitations “the removable section includes a releasable adhesive that adheres the removable section to the remainder of the housing,” as recited in claim 14 lines 1-2 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

The drawings are objected to because the drawing Figures 3A,4,3B and 3C are not arranged in a proper graduating order of the Figures numbers. Correct order of the Figures is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,6 and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 13 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Loder (US 4,586,629).

Referring to claim 1.  Loder discloses a container (10; Figure 1) comprising:
a housing (housing of 10) having an upper surface (surface of 16), a lower surface (surface opposite 16), and at least one side wall (including side wall 12 and 13), wherein the housing:
defines an interior chamber (interior of 10); and 
includes a removable section (26), wherein removal of the removable section (26) allows access to the interior chamber (interior of 10); and
a plurality of articles (8) disposed within the interior chamber (interior of 10), the plurality of articles (8) including at least a first article (topmost sheet 8; Figure 3) and a second article (sheet next to exit the topmost sheet 8), wherein each article (8) has opposite upper (top surface of 8) and lower surfaces (bottom surface of 8), opposite first (front end of sheet 8 exiting housing 10) and second ends (back end of sheet 8 exiting housing 10), and a plurality of edges (edges of sheet 8 adjacent sides 13; see Figure 3) wherein at least a portion of the second end of the first article is releasably attached to the second end of the second article (attached at 9; Figure 3);
wherein each of the plurality of edges of the first article (edges of sheet 8 adjacent sides 13; see Figure 3) and the second article (edges of sheet 8 adjacent sides 13; see Figure 3) directly confronts the at least one sidewall (side wall 13; comprised of the wall 13 and the wall portion of 6) of the housing (10) when the first article and the second article are disposed within the housing (as shown in Figure 3).

Referring to claim 2.  Loder discloses a container (10; Figure 1),  
wherein each of the plurality of articles (8) is a sheet article (sheets).

Referring to claim 3.  Loder discloses a container (10; Figure 1),  
wherein the first and second articles (8) are arranged in a stacked configuration (7).

Referring to claim 4.  Loder discloses a container (10; Figure 1),  
wherein the plurality of articles (8) further comprises a third article (third article in the stack 7) having opposite upper and lower surfaces (top and bottom surfaces of the third sheet respectively) and opposite first and second ends (front and back ends of the third sheet respectively), wherein the first, second, and third articles are arranged in a stacked configuration (as in  Figure 3) with the second article (second sheet) positioned between the first and second articles (see stack; Figure 3), and wherein at least
a portion of the first end of the second article is releasably attached to (are connected with adhesive) the first end of the third article (the articles are connected to each other in the stack).

Referring to claim 5.  Loder discloses a container (10; Figure 1), wherein the releasable attachment (connection at 9) between the first article and the second article (Figure 3) is via an adhesive (adhesive material, Col.; 3 line 43) disposed between the lower surface of the first article (bottom back end of the first sheet) and the upper surface of the second article (top front end of the second sheet).

Referring to claims 6 and 8.  Loder discloses a container (10; Figure 1), wherein the adhesive (adhesive at 9) is in a form chosen from a line of adhesive, dots of adhesive, and a patterned adhesive (a narrow band of readily releasable repositionable normally tacky adhesive coated along one edge thereof; see rectangular section of adhesive 9 use to attach the two sheets; narrow band; can be construed to be a thick line).

Referring to claim 7.  Loder discloses a container (10; Figure 1), wherein the releasable attachment (9) between the first article (top sheet) and the second article  (second sheet) is via an adhesive (9) disposed between the lower surface of the first article (top sheet) and the upper surface of the second article (second sheet), and wherein the releasable attachment (9) between the second article (second sheet) and the third article (third sheet) is via an adhesive (9) disposed between the lower surface of the second article and the upper surface of the third article (see adhesive attachment configuration in Figure 3).

Referring to claim 13.  Loder discloses a container (10; Figure 1), 
Wherein the removable section (26) includes first and second sets of perforations (18 and 19; Figure 2) that define the removable section (26), and allow for removal of the removable section (see Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Loder (US 4,586,629) in view of DeMatteis (US 9,981,798).

Referring to claims 9 and 10.  Loder discloses an adhesive band disposed between the first and second articles.  
Loder does not disclose including a plurality of perforations between the second end of the first article and the second end of the second article.
DeMatteis discloses an articles dispenser (Figure 6A) wherein a stack of articles (8500; Figure 8A) further including a plurality of perforations (818; Col.16 line 67; dies cuts) between the second end of the first article (back end of the top sheet) and the second end of the second article (front end of the second sheet).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Loder to include a plurality of perforations between the second end of the first article and the second end of the second article as taught by DeMatteis because using perforations between the individual sheets would allow easier manufacturing of the sheet stacks and further reduce cost of the individual stacks.

Referring to claims 11 and 12.  (see drawing objection above; structure not show).  Loder in view of DeMatteis disclose using an adhesive and perforations to attach consecutive sheets in a stack.
Loder in view of DeMatteis do not specifically disclose the releasable attachment between the first article and the second article is via coining or embossing.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have comprised an attachment between the first article and the second article in stack as being attached together via coining or embossing, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Loder (US 4,586,629) in view of Thoms (US 2003/0168467 A1).

Referring to claims 14 and 15.  (see drawing objection above; structure not show).  Loder does not disclose using an adhesive to attach the removable section to the housing.

Thoms disclose a sheet dispenser (Figure 1) wherein the removable section (22; Figure 1) includes a releasable adhesive (Para. [0028]) that adheres the removable section (22) to the remainder of the housing (14), and allows for removal of the removable section (22) from the remainder of the housing (14).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Loder to 
include using an adhesive to attach the removable section to the housing as taught by Thoms because the removable section can be more readily removed without rupturing or marring the top surface of the dispenser thus provide an improved aesthetically
pleasing top surface of the dispenser after opening.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Loder (US 4,586,629) in view of Tokuda (JP10290763A).

Referring to claim 16.  (see drawing objection above; structure not show).  Loder does not disclose comprising a hinge between a portion of the removable section and the housing.
Tokuda discloses a sheet dispenser (Figure 3) wherein a hinge (living hinge between 6 and 2) between a portion of the removable section (cover 6) and the housing (2).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Loder to 
include a hinge between a portion of the removable section and the housing as taught by Tokuda because the dispenser can be closed after use thus preventing debris from entering the dispenser.

Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. See modified rejections above.
Applicant’s amendment as submitted on 06/23/2022 is fully considered and partly entered. See outstanding issues with newly submitted Figures 3A,5A and 5B cited above.
Applicant’s claim 1 are amended to include the limitations “...each of the plurality of edges of the first article and the second article directly confronts the at least one sidewall of the housing....” The plurality of first and second edges directly confronts side wall 13, see Figure 3. The side wall 13 is comprised of the wall 13 and the wall portion of 6) thus the limitations of the claim are met.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651